DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NATASHA CAMPBELL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-378

                          [September 2, 2021]

   Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Seventeenth Judicial Circuit, Broward County; Michael Usan,
Judge; L.T. Case No. 08-13412CFA.

   Natasha Campbell, Ocala, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.